                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                              CIVIL ACTION NO. __________

 BEAR INVESTMENTS, LLC,                       )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )
                                              )
 PENN NATIONAL MUTUAL                         )
 CASUALTY INSURANCE                           0
 COMPANY,                                     0
                                              0
         Defendant.                           )


TO:    United States District Court
       Eastern District of North Carolina

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, defendant Pennsylvania National Mutual

Casualty Insurance Company submits this Notice of Removal from the General Court of Justice,

Superior Court Division, Cumberland County, North Carolina, in which the above-captioned

matter is now pending, to the United States District Court for the Eastern District of North

Carolina. In support of this Notice, defendant states as follows:

                                       Procedural History

1.     Plaintiffs filed its Complaint in the General Court of Justice, Superior Court Division,

Cumberland County, North Carolina on or about 8 October 2019. The Plaintiff has not served a

copy of the summons and complaint on the Defendant, but the Defendant obtained a copy of the

Complaint on or about 29 October 2019 from the Cumberland County Clerk of Superior Court.

A copy of all process, pleadings, and orders filed in State Court is attached hereto as Exhibit A

pursuant to 28 U.S.C. § 1446(a).




           Case 5:19-cv-00529-FL Document 1 Filed 11/21/19 Page 1 of 4
                                              Parties

2.     Upon information and belief, Plaintiff is a limited liability company organized under the

laws of the State of North Carolina with a principal office and registered office located in

Stedman, North Carolina.

3.     Upon information and belief, all of member/managers of Bear Investments, LLC are

citizens and residents of the State of North Carolina.

4.     Defendant is a corporation having its place of incorporation and principal place of

business in Pennsylvania.

5.     Based upon the foregoing, complete diversity exists between the parties.

                                            Jurisdiction

6.     This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C. § 1332 in

that it is a civil action between citizens of different states, and the amount in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs.

                                        Basis for Removal

7.     This court has subject matter jurisdiction on the basis of diversity of citizenship under 28

U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) because this is the federal

district court for the district embracing the place where the State Court action is pending.

8.     This Notice of Removal is filed with the Court within thirty (30) days of Defendant

obtaining a copy of the Plaintiff’s Complaint from the Cumberland County Clerk of Court on or

about 29 October 2019, which is the pleading from which Defendant could first ascertain that the

case had become removable pursuant to 28 U.S.C. § 1446(b)(3).




           Case 5:19-cv-00529-FL Document 1 Filed 11/21/19 Page 2 of 4
9.     As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon Plaintiff, by and through its attorney of record, and is being filed with the Clerk of Court of

the General Court of Justice, Superior Court Division, Cumberland County, North Carolina.

       WHEREFORE, Defendant files this Notice of Removal so that the entire State Court

action under No. 19 CVS 6109, currently pending in the General Court of Justice, Superior Court

Division, Cumberland County, North Carolina be removed to this Court for all further

proceedings.

       This 21st day of November, 2019.

                                              Respectfully submitted,

                                              GOLDBERG SEGALLA LLP

                                              /s/ John I. Malone, Jr.
                                              John I. Malone, Jr.
                                              N.C. State Bar No.: 22180
                                              800 Green Valley Rd, Suite 302
                                              Greensboro, NC 27408
                                              Telephone:     336.419.4900
                                              Facsimile:     336.419.4950
                                              jmalone@goldbergsegalla.com
                                              Attorney for Defendant Pennsylvania National
                                              Mutual Casualty Insurance Company


TO:    Mr. Timothy C. Smith, NCSB 37060
       YARBOROUGH, WINTERS & NEVILLE, P.A.
       P.O. Box 705
       Fayetteville, NC 28302
       Phone: (910) 433-4433
       Email: timsmith@ywnlaw.com




           Case 5:19-cv-00529-FL Document 1 Filed 11/21/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of November, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the registered participants as identified on the Notice of Electronic Filing (NEF).

       I hereby further certify that a true and correct copy of the foregoing was served upon the

following-named person on the 21st day of November, 2019, via email and regular mail, postage

prepaid:

                                     Mr. Timothy C. Smith,
                        YARBOROUGH, WINTERS & NEVILLE, P.A.
                                      P.O. Box 705
                               Fayetteville, NC 28302
                                Phone: (910) 433-4433
                             Email: timsmith@ywnlaw.com


       This 21st day of November, 2019.

                                              GOLDBERG SEGALLA LLP

                                              /s/John I. Malone, Jr.
                                              John I. Malone, Jr.
                                              N.C. State Bar No.: 22180
                                              800 Green Valley Rd, Suite 302
                                              Greensboro, NC 27408
                                              Telephone:     336.419.4900
                                              Facsimile:     336.419.4950
                                              jmalone@goldbergsegalla.com
                                              Attorney for Defendant Pennsylvania National
                                              Mutual Casualty Insurance Company




           Case 5:19-cv-00529-FL Document 1 Filed 11/21/19 Page 4 of 4
